1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


2                                                                   Dec 05, 2019
                                                                         SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     JUSTIN COLE BRITTIAN,                      No. 2:18-cv-00192-SMJ
5
                               Plaintiff,
6                                               ORDER ENTERING JUDGMENT
                  v.
7
     CORRECTIONS OFFICER GRUB,
8
                               Defendant.
9

10         On October 30, 2019, the Court granted Defendant’s motion for partial

11   summary judgment, awarding judgment in favor of Defendant on Plaintiff’s

12   constitutional claims. See ECF No. 42. At that time, Defendant did not move for

13   summary judgment on the fifth and final allegation in Plaintiff’s complaint. See id.

14   at 14–16. However, the Court notified the parties, under Federal Rule of Civil

15   Procedure 56(f), that it intended to award judgment in Defendant’s favor on that

16   allegation as well and gave the parties thirty days in which to submit briefing on

17   the issue. See id. at 15. Neither Plaintiff nor Defendant did so. Accordingly, for

18   the reasons briefly explained below, the Court now enters judgment in

19   Defendant’s favor on the fifth and final allegation in Plaintiff’s complaint and

20   dismisses this case.




     ORDER ENTERING JUDGMENT - 1
1          The fifth ground of Plaintiff’s complaint alleges Defendant “denied all

2    [Plaintiff’s] grievances . . . and refused to report actions by state law to the prison

3    rape act investigators.”1 ECF No. 8 at 6. The Court construes this allegation as

4    Plaintiff’s attempt to state a claim under the Prison Rape Elimination Act of 2003

5    (“PREA”), codified at 34 U.S.C. §§ 30301–3030. PREA appropriates funding to

6    combat the problem of rape in state and federal prisons; creates a commission to

7    study the issue and formulate national standards; and requires grant recipients to

8    conform to those standards and prepare reports on the frequency of rape in their

9    facilities. See id. at § 30305. Nothing in PREA’s text expresses or implies

10   Congress’s intent to authorize a private right of action for one aggrieved by a

11   violation of its provisions. Absent an indication of Congress’s intent, the Court

12   will not infer such a private right of action. See Gonzaga Univ. v. Doe, 536 U.S.

13   273, 286 (2002) (“[W]here the text and structure of a statute provide no indication

14   that Congress intends to create new individual rights, there is no basis for a private

15   suit, whether under § 1983 or under an implied right of action.”). Though it

16   appears no appellate court has yet decided the issue, the Court is joined in this

17   conclusion by district courts around the country. See Collen v. Yamaoka, No. CIV.

18   14-00577 SOM, 2015 WL 793085, at *3–4 (D. Haw. Feb. 25, 2015) (collecting

19   cases). Thus, even accepting the facts as stated in the complaint as true, Plaintiff’s

20   1
       The factual basis for Plaintiff’s complaint is adequately set out elsewhere in the
     record, see, e.g., ECF No. 42, and the Court does not repeat those facts here.


     ORDER ENTERING JUDGMENT - 2
1    allegation is insufficient to state a claim upon which relief may be granted for

2    Defendant’s failure to report Plaintiff’s allegations of rape. It is therefore

3    appropriate to enter judgment in Defendant’s favor on this allegation as well.

4    Because the Court has entered judgment in Defendant’s favor on all Plaintiff’s

5    allegations, the Court directs judgment be entered in Defendant’s favor on

6    Plaintiff’s complaint, ECF No. 1, and that the case be closed.

7          Accordingly, IT IS HEREBY ORDERED:

8          1.     Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITH

9                 PREJUDICE.

10         2.     The Clerk’s Office shall ENTER JUDGMENT in favor of

11                Defendant on all of Plaintiff’s claims. The Clerk’s Office shall

12                thereafter CLOSE the file.

13         3.     All remaining case management deadlines are STRICKEN and all

14                pending motions are DENIED AS MOOT.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

16   and provide a copy to all counsel and pro se Plaintiff.

17         DATED this 5th day of December 2019.

18                      _________________________
                        SALVADOR MENDOZA, JR.
19                      United States District Judge

20



     ORDER ENTERING JUDGMENT - 3
